Case: 17-40887      Document: 00514520298         Page: 1    Date Filed: 06/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 17-40887
                                                                              FILED
                                                                          June 20, 2018
                                 Conference Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

IVAN MANUEL TABAREZ-RODRIGUEZ, also known as Manuel Tabarez-
Rodriguez,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:17-CR-80-1


Before SOUTHWICK, WILLETT, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ivan Tabarez-
Rodriguez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Counsel also moves for leave to file a supplemental




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40887    Document: 00514520298     Page: 2   Date Filed: 06/20/2018


                                 No. 17-40887

Anders brief, which we GRANT. Tabarez-Rodriguez has filed a response, which
includes a request that new counsel be appointed.
      We have reviewed counsel’s brief, supplemental brief, and the relevant
portions of the record reflected therein, as well as Tabarez-Rodriguez’s
response. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Tabarez-
Rodriguez’s motion for appointment of counsel is DENIED.




                                       2